Beck, J.
1. justice of jurisdiotion.' —I. The injunction should not have been dissolved. The judgment entered by the justice is clearly
void, having been rendered without jurisdiction. The officer having the plaintiff in custody had no authority, upon the justice to whom the case had been sent refusing to act, to take the plaintiff before any other officer he chose to select, and the justice before whom he was brought in this manner acquired no jurisdiction of the case. The proceedings were not brought before him in a manner prescribed by law, and he was not authorized to take cognizance thereof. To sanction such proceedings would open a wide door to abuse. The constable or sheriff, having a party in custody, under such circumstances, could select the justice of the peace to try the case. It cannot be claimed that these officers possess any such authority.
2. hljunctiorti VOID judgment. II. The judgment being void, and an attempt being made to enforce it, a court of chancery has authority to enjoin such unconscionable proceedings. This gelled doctrine of this State. Givens v. Campbell, 20 Iowa, 80.
III. The defendant had a remedy at law, and it appears that he attempted to pursue it, but, on account of a misapprehension of the law by the court to which he applied for relief, he was defeated in his efforts. Thompson v. Reed, 29 Iowa, 117; Hunt v. Free et al., id. 156. Whether he has attempted to correct, by appeal, the erroneous decision in the certiorari proceeding here referred to, does not appear. Whether he has or not, the chancery courts of this State would not permit the void judgment to be enforced against him. The judgment being void, he might also, in a legal way, have resisted the enforcement of the execution. But such a remedy is not adequate. Chancery will interfere to grant speedy and adequate relief.
The order of the court dissolving the injunction is '■
Reversed.